Hutchinson, J.
after stating the case, pronounced the opinion' of the Court. — The question to be decided is, whether the town,_ appealing from an order of removal, must take their appeal to the next court alter they are served with the order required by the-statute of 1817, or whether they may take the same to the 'next: term after actual removal, according to the statute of 1797.
*568The object of the statute of 1817 is, to create a change in man/ particulars of the pauper system, yet leaves the original statute unrepealed except by contrary provisions. The principal changes are, 1st, in the mode of gaining a settlement; 2d. the giving notice of the order of removal, and requiring this within thirty days, whether there has or has not been a warrant issued and removal made; and 3d. the allowing the appeal to the Supreme .Court. In this the same expression is used as was used in the former statute, with regard to the time ; “ to the next term,” is the expression. The next term in the act of 1797, meant the next term after the actual removal, and the copy of the warrant left as notice. Such copy was the only notice provided in the act. The same expression in the act of 1817 means as it says, “ the next term after notice and notice in this expression means such notice as this statute has directed ; to wit, an attested copy of the order made by the justices. The Court decided this on the present circuit in a suit between the town of Essex and the town of Milton. We there decided, that the order of removal, from which Milton did not appeal after such notice of the order, had fixed the pauper upon Milton, though Essex could not recover for the support of the pauper, after recovery from sickness, till actual removal; especially as the pauper might have been removed had his removal been attempted.
The fair construction oí the statute of 1824, cited by the appellants, is, to make the whole system as it would be, if the word county were inserted in the place of the word supreme, in the statute of 1817 ; thereby allowing theappeal to the county court.
The English statute cited is as definite as possible, giving the appeal to the court next after removal. Our statute of 1797 is not so definite ; yet it must necessarily bear the same construction, for the reasons before given.
The appellants contend, that they were not aggrieved till the actual removal, and cite a case in point. This is truly so Under the English statute, and our statute of 1797 ; but not so under the statute of 1817. The fixing the pauper upon them by an order of removal and notice, is sufficient aggrievance to entitle them to an appeal.
The other authorities cited are in point to show, that the party must not be deprived of an appeal by a removal, or, under the act of 1817, by an order and copy served, before a term, and yet so late, that no appeal could have been taken to the first term by any reasonable diligence. That seems reasonable, for such a case» But, the papers in this case show, that there was sufficient timo in. *569which to appeal, after the notice served, and before December term of the county court.
Marsh and Collamer, for the appellants.
Suck, for the appellees.
The judgment of the county court is affirmed with additional cost.